Title: Thomas Jefferson to John Gardiner, 7 November 1817
From: Jefferson, Thomas
To: Gardiner, John


                    
                        Monticello
Nov. 7. 17.
                    
                    Th: Jefferson presents his compliments to mr Gardiner and his thanks for the copy of his map of the Military bounty Lands which he has been so kind as to send him. he has no doubt of it’s great utility to the military claimants and it’s execution is in a very handsome stile.
                